DECISION
On August 3, 2015, the Defendant’s sentence was revoked for violation of the conditions of a suspended sentence, and he was sentenced to a commitment to the Department of Corrections for a period of five (5) years, for the offense of Count I: Criminal Endangerment, a Felony, in violation of §45-5-207, MCA. Defendant shall receive credit for 82 days previously served. Defendant shall receive no credit for elapsed time due to violations occurring in less than two weeks of his release into the community. Defendant shall pay all fines, costs, fees, and any other financial obligations ordered by the sentencing court in the original Judgment entered November 14, 2008.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Cascade County Jail and was represented by Jennifer Streano of the Office of the State Public *17Defender. The State was not represented.
Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.